Title: [Diary entry: 10 September 1784]
From: Washington, George
To: 

10th. Set off a little after 5 Oclock altho’ the morning was very unpromissing. Finding from the rains that had fallen, and description of the Roads, part of which between the old Town & this place (old Fort Cumberland)  we had passed, that the progress of my Baggage would be tedeous, I resolved (it being Necessary) to leave it to follow; and proceed on myself to Gilbert Simpson’s, to prepare for the Sale which I had advertised of my moiety of the property in co-partnership with him and to make arrangements for my trip to the Kanhawa, if the temper & disposition of the Indians should render it advisable to proceed. Accordingly, leaving Doctr. Craik, his Son, and my Nephew with it, I set out with one Servant only. Dined at a Mr. Gwins at the Fork of the Roads leading to Winchester and the old Town, distant from the latter abt. 20 Miles & lodged at Tumbersons at the little Meadows 15 Miles further.  The Road from the Old Town to Fort Cumberland we found tolerably good, as it also was from the latter to Gwins, except the Mountain which was pretty long (tho’ not steep) in the assent and discent; but from Gwins to Tumberson’s it is intolerably bad—there being many steep pinches of the Mountain—deep & miry places and very stony ground to pass over. After leaving the Waters of Wills Creek which extends up the Mountain (Alligany) two or three Miles as the road goes, we fell next on those of George’s Creek, which are small—after them upon Savage River which are more considerable; tho’ from the present appearance of them, does not seem capable of Navigation.